Exhibit 10(l)

FIFTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT

This Fifth Amendment to Credit Agreement and Consent (this “Amendment”) is made
and entered into as of May     , 2012 by and between VIDEO DISPLAY CORPORATION,
a Georgia corporation (“Parent”), LEXEL IMAGING SYSTEMS, INC. (“Lexel”), Z-AXIS,
INC. (“Z-Axis”), TELTRON TECHNOLOGIES, INC. (“Teltron”), AYDIN DISPLAYS, INC.
(“Aydin” and together with Lexel, Z-Axis, Teltron, collectively, the
“Subsidiaries”; and the Subsidiaries, together with Parent, collectively, the
“Borrowers”) and PNC BANK, NATIONAL ASSOCIATION (as successor to RBC Bank USA)),
as administrative agent (the “Agent”), and PNC BANK, NATIONAL ASSOCIATION (as
successor to RBC Bank USA)), as a lender (“PNC”), and COMMUNITY & SOUTHERN BANK
(“CSB”), as a lender (PNC and CSB, the “Lenders”);

W I T N E S S E T H:

WHEREAS, the Borrowers (other than Acquisition Sub), FOX INTERNATIONAL, LTD.,
INC. (“Fox”), the Agent and the “Lenders have made and entered into that certain
Credit Agreement, dated as of December 23, 2010, as amended by that certain
Amendment to Credit Agreement and Consent, dated as of May 26, 2011 (the “First
Amendment”), as amended by that certain Amendment to Credit Agreement and
Consent, dated as of July 26, 2011 (the “Second Amendment”), as amended by that
certain Third Amendment to Credit Agreement (the “Third Amendment”), dated as of
September 1, 2011, as amended by that certain Fourth Amendment to Credit
Agreement and Consent (the “Fourth Amendment”), dated as of January 17, 2012
(the “Original Credit Agreement” and, as amended hereby, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Credit Agreement);

WHEREAS, pursuant to the Original Credit Agreement, the Agent and Lenders have
extended to the Borrowers and Fox a credit facility consisting of (i) the
Aggregate Revolving Loan Commitment in the original principal amount of up to
$17,500,000 and subsequently reduced to $15,000,000 pursuant to the First
Amendment (and including a $1,000,000 Swingline Loan sub-facility added pursuant
to the Second Amendment), (ii) the Term Loan A Commitment in the original
principal amount of up to $3,500,000, and (iii) the Term Loan B Commitment in
the original principal amount of up to $3,000,000;

WHEREAS, Fox has been released from the Original Credit Agreement and Loan
Documents pursuant to the First Amendment and, pursuant to the Fourth Amendment,
the Agent and Lenders consented to the Parent’s Investment in Stingray through
the purchase of the Stingray Note;

WHEREAS, the Borrowers desire (a) to permit the Parent to establish a new
acquisition subsidiary, SR56 Corporation (the “Acquisition Sub”), (b) to have
Acquisition Sub acquire the assets of Stingray, (c) to have Aydin acquire
substantially all or all of the assets of Acquisition Sub, (d) for Acquisition
Sub to merge with and into Parent, with the Parent as the surviving entity of
such merger, and (e) to amend certain provisions of the Original Credit
Agreement in connection therewith;



--------------------------------------------------------------------------------

WHEREAS, the Borrowers desire (a) to permit the Parent to sell its facility in
Wayne County, Pennsylvania (the “Chroma Facility”) to Park Street Properties,
LLC (“Park Street Properties”) and receive a note and mortgage in return
therefor and (b) to amend certain provisions of the Original Credit Agreement in
connection therewith;

NOW THEREFORE, for and in consideration of the foregoing and for ten dollars
($10.00) and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1.

Consent

Section 1.1 Definitions. Except as provided below, all other capitalized terms
used herein and not otherwise defined shall have the meanings ascribed thereto
in the Loan Agreement.

Section 1.2 Stingray Consents. The Agent and the Lenders hereby consent (a) to
the Parent’s establishment of Acquisition Sub as a new acquisition subsidiary,
(b) to Acquisition Sub’s acquisition of the assets of Stingray pursuant to the
Stingray Acquisition, provided the maximum aggregate amount payable for the
Stingray Acquisition shall not exceed the Stingray Acquisition Amount, (c) to
the Acquisition Sub’s transfer of substantially all or all of its assets to
Aydin (the “ Acquisition Sub Asset Transfer”) and (d) to Acquisition Sub’s
merger with and into the Parent, with the Parent as the surviving entity of such
merger (the “Acquisition Sub Merger”). The Agent and the Lenders also hereby
consent to the use of the proceeds of the Revolving Loan to finance the Stingray
Acquisition (in an amount not to exceed $300,000 of the Maximum Stingray
Purchase Price). The Agent and the Lenders also hereby consent to the Investment
by Parent arising from its acquisition of Stingray pursuant to the Stingray
Acquisition, provided the amount of such Investment shall not exceed the Maximum
Stingray Purchase Price.

Section 1.3 Chroma Facility Sale Consents. The Agent and the Lenders hereby
consent to the Parent’s sale of the Chroma Facility for an amount not less than
$750,000 and subject to the terms hereof. The Agent and the Lenders also hereby
consent to the Investment by Parent arising from its receipt of a promissory
note from Park Street Properties as part of the consideration for such sale of
the Chroma Facility; provided such note (i) is for $690,000 (less any cash
payment), (ii) is secured by a mortgage on the Chroma Facility in favor of the
Parent, (iii) bears interest at least 8.00% per annum and (iv) matures no later
than ten years from its date of execution. Such sale may be consummated after
the execution hereof, provided it complies with the terms hereof. In connection
with such sale, the Borrowers shall pay down the Term Loan B by $413,000, which
funds may include the escrow deposit paid to Parent from Park Street Properties
and a draw under the Revolving Loan or other funds available to the Borrowers;
and the Agent’s agreement to release its Mortgage on the Chroma Facility shall
be conditioned upon the Agent’s and Lenders receipt of such $413,000 pay-down
amount.

 

 

2



--------------------------------------------------------------------------------

ARTICLE 2.

Amendments to Credit Agreement

Section 2.1 Definitions. The following definitions in Section 1.1 of the
Original Credit Agreement are hereby amended in their entirety to read, or if
not in such Section 1.1 of the Original Credit Agreement, then added in
Section 1.1 of the Original Credit Agreement to read in their entirety, as
follows:

“Chroma Facility” means Parent’s facility in 8-18 Riverside Drive, White Mills,
Wayne County, Pennsylvania 18473

“Park Street Properties Note” means, if Parent sells the Chroma Facility to Park
Street Properties, the promissory note to be issued from Park Street Properties
to Parent in the original principal amount of $690,000, as amended from time to
time, to evidence Park Street Properties’ payment obligations to Parent arising
from the sale of the Chroma Facility to Park Street Properties.

“Maximum Stingray Purchase Price” means the aggregate of (i) the forgiveness of
the debt evidenced by the Stingray Note, (ii) up to $300,000 to repay Stingray
line of credit debt to Commercial Business Finance Corp. and (iii) up to 80,000
shares of the Parent’s common stock issued to Stingray’s owners (with 56,000
shares issued at closing of the Stingray and up to an additional 24,000 issued
depending on market price to achieve a total value of $500,000 for such shares).

“Stingray Acquisition” means the acquisition by Acquisition Sub of substantially
all of the assets and certain liabilities of Stingray pursuant to the Stingray
Acquisition Agreement.

“Eligible Accounts” means only those Accounts that are within the meaning of the
term “account” as defined under the UCC, that are in existence and have arisen
in the ordinary course of a Borrower’s business, in which Agent, on behalf of
the Lenders, has a perfected first priority Lien and that comply with all of
such Borrower’s representations and warranties to Agent and Lenders set forth in
this Agreement and the other Loan Documents; provided, Agent may change the
standards of eligibility by giving Borrowers thirty (30) days’ prior written
notice. Unless otherwise agreed to by Agent and the Lenders, Eligible Accounts
shall not include the following: (i) Accounts that the Account Debtor has failed
to pay within ninety (90) days of the original invoice date; (ii) Accounts with
respect to an Account Debtor, twenty five percent (25%) of whose Accounts the
Account Debtor has failed to pay within ninety (90) days of the original invoice
date or which are otherwise deemed ineligible hereunder; (iii) Accounts with
respect to which the Account Debtor is an officer, employee or agent of a
Borrower; (iv) Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, or other terms
by reason of which the payment by the Account Debtor may be conditional;
(v) Accounts with respect to which the Account Debtor is an Affiliate or
Subsidiary of a Borrower, or another Borrower; (vi) Accounts with respect to
which the Account Debtor

 

3



--------------------------------------------------------------------------------

does not have its principal place of business in the United States; (vii) any
Account with respect to which the Account Debtor is the United States, a State,
or any department, agency or instrumentality of the United States or a State,
but only to the extent such Accounts aggregate in excess of $100,000 (and then
only excluding the amount of such Accounts in excess of $100,000), provided,
after a Default or Event of Default no such Account shall be deemed eligible
hereunder unless Agent has received an executed Assignment of Claims Act (or
similar state law) filing with respect thereto, in form and substance
satisfactory to the Agent; (viii) Accounts with respect to which a Borrower is
liable to the Account Debtor for goods sold or services rendered by the Account
Debtor to a Borrower, but only to the extent of any amounts owing to the Account
Debtor against amounts owed to such Borrower; (xi) Accounts with respect to an
Account Debtor, including its Subsidiaries and Affiliates, whose total
obligations to any Borrower(s) exceed thirty percent (30%) of all Accounts, to
the extent such obligations exceed the aforementioned percentage, except as
approved in writing by Agent; (x) Accounts with respect to which the Account
Debtor disputes liability or makes any claim with respect thereto as to which
Agent believes, in its sole discretion, that there may be a basis for dispute
(but only to the extent of the amount subject to such dispute or claim), or is
subject to any Debtor Relief Laws, or becomes insolvent, or goes out of
business; and (xi) Accounts the collection of which Agent reasonably determines
after inquiry to be doubtful. Borrowers acknowledge and agree that Agent may,
upon review of the results of its post-closing field examination, adjust the
eligibility requirements for Eligible Accounts as provided in Section 6.14
hereof.

“Tangible Net Worth” means, as of any date of calculation, calculated on a
consolidated basis for Borrowers and in accordance with GAAP, shareholders’
equity (net of any Permitted Share Repurchases, regardless of whether the
applicable shares were cancelled or held in treasury), less intangible assets,
less amounts due from Related Parties, less, if the Chroma Facility is sold for
consideration evidenced by the Park Street Properties Note, the outstanding
principal balance of the Park Street Properties Note, plus the non-current
portion of any Subordinated Debt.

Section 2.2 Amendment. Section 6.11 of the Credit Agreement is hereby amended in
its entirety to read as follows:

6.11 Use of Proceeds. Use the proceeds of (a) the Revolving Loan for working
capital and to finance the Stingray Merger (in an amount not to exceed $300,000
of the Maximum Stingray Purchase Price), and (b) the Term Loan A and the Term
Loan B to refinance existing debt owing to RBC Bank (USA).

Section 2.3 Amendment. Section 7.02(h) of the Credit Agreement is hereby amended
in its entirety to read as follows:

(h) The Investment by Parent arising from the acquisition of Stingray, provided
the amount of such Investment shall not exceed the Maximum Stingray Purchase
Price.

 

 

4



--------------------------------------------------------------------------------

Section 2.4 Amendment. A new Section 7.02(j) is hereby added to the Credit
Agreement to read in its entirety as follows:

(i) If the Chroma Facility is sold for consideration evidenced by the Park
Street Properties Note, the Investments evidenced by the Park Street Properties
Note.

ARTICLE 3.

Conditions to Effectiveness

Section 3.1 Conditions. The amendments to the Credit Agreement and the consent
set forth in this Amendment shall become effective as of date (the “Effective
Date”) after all of the conditions set forth in this Article hereof shall have
been satisfied to Agent’s and Lenders’ sole discretion.

Section 3.2 Execution of Amendment. The Borrowers shall have executed and
delivered this Amendment.

Section 3.3 Confirmation of Ordway Guaranty. Guarantor shall have executed and
delivered a confirmation of his Guaranty agreement and other Loan Documents
executed by him in favor of the Agent and the Lenders, which confirmation shall
be in form and substance satisfactory to the Agent and the Lenders.

Section 3.4 Representations and Warranties. (a) As of the Effective Date, the
representations and warranties set forth in the Credit Agreement, and the
representations and warranties set forth in each of the Loan Documents, shall be
true and correct in all material respects; (b) as of the Effective Date, no
Defaults or Events of Default shall have occurred and be continuing; and (c) the
Agent and the Lenders shall have received from the Borrower a certificate dated
the Effective Date, certifying the matters set forth in subsections (a) and
(b) of this Section, which certificate shall be in form and substance
satisfactory to the Agent and the Lenders.

Section 3.5 Stingray Acquisition. The Stingray Acquisition shall have been
consummated in accordance with documents satisfactory to the Agent in its sole
discretion.

Section 3.6 Lien Searches. The Agent shall have received UCC and other Lien
searches on Stingray, and payoff letters from Stingray’s lender, which shall
confirm that upon payment of the Maximum Stingray Purchase Price, all Liens
against Stingray’s assets to be purchased by Acquisition Sub will be released.

 

5



--------------------------------------------------------------------------------

Section 3.7 Acquisition Sub Asset Transfer and Acquisition Sub Merger. The
Acquisition Sub Asset Transfer and the Acquisition Sub Merger shall have been
effected pursuant to documentation reasonably satisfactory to the Agent.

Section 3.8 Expenses. The Borrowers shall have paid all costs and expenses of
the Agent and the Lenders in connection with the transactions contemplated
hereby, including fees and expenses of the Agent’s and the Lenders’ counsel, and
any other out-of-pocket expenses of the Agent and the Lenders.

ARTICLE 4.

Miscellaneous

Section 4.1 Entire Agreement; No Novation or Release. This Amendment, together
with the Loan Documents, as in effect on the Effective Date, reflects the entire
understanding with respect to the subject matter contained herein, and
supersedes any prior agreements, whether written or oral. This Amendment is not
intended to be, and shall not be deemed or construed to be, a satisfaction,
novation or release of the Credit Agreement or any other Loan Document. Except
as expressly amended hereby, all representations, warranties, terms, covenants
and conditions of the Credit Agreement and the other Loan Documents shall remain
unamended and unwaived and shall continue in full force and effect.

Section 4.2 Fees and Expenses. All fees and expenses of the Agent and Lenders
incurred in connection with the issuance, preparation and closing of the
transactions contemplated hereby shall be payable by the Borrowers promptly upon
the submission of the bill therefor. If the Borrowers shall fail to promptly pay
such bill, the Agent and Lenders are authorized to pay such bill through an
Advance of funds under the Revolving Facility or by debiting the Borrowers’
accounts with the Agent and Lenders to pay the same.

Section 4.3 Choice of Law; Successors and Assigns. This Amendment shall be
construed and enforced in accordance with and governed by the internal laws (as
opposed to the conflicts of laws provisions) of the State of Georgia. This
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns. This Amendment may be signed
in multiple counterparts.

 

6



--------------------------------------------------------------------------------

WITNESS the hand and seal of each of the undersigned as of the date first
written above.

 

Agent: PNC BANK, NATIONAL ASSOCIATION, as Agent By:     Name:     Title:    

 

PNC:

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:     Name:     Title:      

 

CSB:

 

COMMUNITY & SOUTHERN BANK, as a Lender

By:     Name:     Title:    

 

 

7



--------------------------------------------------------------------------------

BORROWERS: VIDEO DISPLAY CORPORATION By:   /s/ Ronald D. Ordway   Ronald D.
Ordway, Chief Executive Officer

 

LEXEL IMAGING SYSTEMS, INC. By:   /s/ Ronald D. Ordway   Ronald D. Ordway, Chief
Executive Officer

 

Z-AXIS, INC. By:   /s/ Ronald D. Ordway   Ronald D. Ordway, Chief Executive
Officer

 

TELTRON TECHNOLOGIES, INC. By:   /s/ Ronald D. Ordway   Ronald D. Ordway, Chief
Executive Officer

 

AYDIN DISPLAYS, INC. By:   /s/ Ronald D. Ordway   Ronald D. Ordway, Chief
Executive Officer

 

8